Title: To John Adams from Timothy Pickering, 1 June 1799
From: Pickering, Timothy
To: Adams, John




Sir
Department of State Philaa. June 1. 1799.

Yesterday I received the inclosed letter from General Toussaint, which for the reason suggested in my last, I thought you would approve of my opening. It is of an old date, and only expressive of his impatience to have the intercourse with St. Domingo renewed.
I have the honor to be / with great respect / Sir, your most obt. servt.

Timothy Pickering